NO. 07-03-0087-CV

                              IN THE COURT OF APPEALS

                       FOR THE SEVENTH DISTRICT OF TEXAS

                                      AT AMARILLO

                                         PANEL A

                                    AUGUST 14, 2003

                          ______________________________


                           ELIAS A. MARTINEZ, APPELLANT

                                             V.

               FIDELIS C. ABIGIDE AND WILLIE BROOKS, APPELLEES


                        _________________________________

               FROM THE 242nd DISTRICT COURT OF HALE COUNTY;

               NO. B30451-9907; HONORABLE EDWARD SELF, JUDGE

                          _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                MEMORANDUM OPINION


       On February 11, 2003, a copy of a Notice of Appeal from a Judgment in Cause No.

30451-9907 in the 242nd District Court of Hale County, was filed with the clerk of this court.

The Judgment was signed on November 20, 2000, and the notice of appeal was filed with

the trial court clerk on December 1, 2000.
        On February 19, 2003, the trial court clerk’s record was filed with the clerk of this

court, who notified appellant that his brief was due March 21, 2003. Appellant responded

with a letter requesting more time, and we extended the due date for his brief to April 21,

2003.


        By letter dated July 10, 2003, appellant was advised that neither appellant’s brief

nor a motion to extend time for filing the brief had been filed and that unless a response

reasonably explaining the failure to file the brief and a showing that appellee had not been

significantly injured by such failure was received by July 23, 2003, the appeal would be

subject to dismissal. Appellant filed a Request for Extension of Time on July 22, 2003

indicating that he would be unable to file the brief by July 23, 2003 and that he has been

unable to employ an attorney to represent him. Appellant’s request does not adequately

respond to our July 10 letter.


        We must expect litigants who represent themselves to comply with the applicable

rules of procedure. Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978);

Greenstreet v. Heiskell, 940 S.W.2d 831, 834-35 (Tex.App.–Amarillo 1997, no writ).

Appellant has been provided ample opportunity to pursue appeal of the judgment against

him. Accordingly, this appeal is dismissed for want of prosecution. TEX . R. APP. P.

38.8(a)(1). Costs are taxed to appellant. TEX . R. APP. P. 43.4.




                                                                Per Curiam



                                              2